DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 05/10/2022 to claims are accepted. In this amendment, Claims 1  8 and 15 have been amended. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 8 and 15 both contain the same limitation of "IIR".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al.( US 2016/0223214 A)(hereinafter Turner) in views of Song et al. (US 2019/0234638) (hereinafter Song) in view of Milleri et al. (10,491966)(hereinafter Milleri) alternately Usman (US2003/0005009)(hereinafter Usman) .

Regarding Claims 1, 8 and 15. Turner teaches a method ([0009]), comprising: 
generating, by a controller device (fig.23), thermal coefficients at an adaptive filter bank (e.g. thermal co-efficient vector: [0147]) to characterize heat transfer of a volume associated with a thermal system (fig. 1, [0086], [0141]-[0142]); 
applying, by the controller device, one or more filters to the thermal coefficients based on a sampling rate(fig. 1, [0086], [0141]-[0142]); 
responsive to the applying the filters, generating, by the controller device, one or more estimate thermal coefficient thresholds based on the sampling rate (The condition number…, indicates that the source matrix… , associated with zone 900 i, …is well-conditioned when the result approaches unity, is singular as the result approaches infinity, and is considered ill-conditioned above a threshold defined by a specified numerical accuracy: [0172]- [0173]), comprising: determining whether a sequence of thermal coefficient vectors support a definition of the diagnostic event ([0167]-[0168]).
determining, by the controller device, whether at least one of the thermal coefficients  satisfies at least one of the estimated thermal coefficient thresholds([0172]- [0173]); and 
providing, by the controller device, a diagnostic event associated with the thermal system based on the determining (well-condition/ill-condition above a threshold defined by a specific accuracy: [0172]- [0173]; diagnostic properties can be extracted from the coefficient solutions:[0168] ).
Turner silent about alert information indicative of a diagnostic event associated with the thermal system.
However, Song teaches a diagnostic event associated with the thermal system based on identify parameter values of the thermal model (parameter values of the thermal model, and implement the thermal model, after which implementation the controller issues signals to a device to change a thermostat setting, and/or alert a user of the system to at least one of a service need: Claim 1; [0058], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, alert information indicative of a diagnostic event associated with the thermal system, as taught by Song, so as to the system monitors detect and enable alerts of system faults in real-time, so that provide alerts of service needs and energy usages based on true performance.
The modified Turner  silent about wherein the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter;
However, Milleri teaches the adaptive filter bank comprises a plurality of adaptive filters (204: fig.2) corresponding to a plurality of transfer functions(col. 22, l.19-27), and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter(claim 6);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.
Alternately, Usman teaches the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter ([0015], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter, as taught by Usman, so as to control relatively fast convergence with relatively light computational burden in compact and inexpensive way.

Regarding Claims 2, 9 and 16. Turner further teaches generating the thermal coefficients further comprises: 
identifying a thermal model for application with the thermal system(600:fig.1, [0086], [0141]-[0142], [0147]-[0148]); 
determining, based on the thermal model, an estimation error for a reference signal with respect to a primary signal associated with the volume (fig.1, [0086], [0141]-[0142], [0147]-[0148]); and 
adapting, based on the adaptive filter, the thermal coefficients in view of the estimation error (fig.1, [0086], [0141]-[0142], [0147]-[0148]).

Regarding Claims 3, 10 and 17. Turner further teaches adapting the sampling rate based on a filter operation associated with at least one of the filters (in zone 900 i, in cool state c, at sample n, in units of ° C./s, the thermal coefficient vector, ω i,c,n, associated with zone 900 i, in cool state c, at sample n, with dimension [J+3,1], is adaptively estimated by solving a system of linear equations: [0145]-[0147]).

Regarding Claims 6, 13 and 20. Turner further teaches determining whether the at least one thermal coefficient exceeds an upper or lower boundary window associated with the at least one estimated thermal coefficient threshold ([0171]-[0173]).

Regarding Claims 7 and 14. Song further teaches the alert information indicates an anomalous operation of a device associated with the volume (Claim 1; [0058], [0074]).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Song, further in view of  Usman (US2003/0005009) alternately Larsson et al. (US 5,777,914) or Milleri et al. (US 10,491,996).

Regarding Claims 4, 11 and 18. The modified Turner also teach the filter operation comprises at least one infinite impulse response filter.
See,  Usman teaches the filter operation comprises at least one infinite impulse response filter ([0015], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Usman, so as to control relatively fast convergence with relatively light computational burden in compact and inexpensive way.

Alternately, Larsson teaches the filter operation comprises at least one infinite impulse response filter (250: fig. 2; col. 6, l. 32-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Larsson, so as to reducing power consumption in digital filter in compact and inexpensive way.
Or Milleri teaches the filter operation comprises at least one infinite impulse response filter (  6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.
Examiner notes
A bank of adaptive filter as cited in Claims 1, 8 and 15. Furthermore, Turner cites The thermal coefficient vector, is adaptively estimated by solving a system of linear equations, each equation formed from an independent observation of an incident vector, x i,c,n, and a reference, yi,c,n” which is equivalent to adaptive filter bank as described in the Claims and supported by [0089]-[0092] and fig. 3 of current application PgPub.

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 05/10/2022 in response to the 103 rejection with respect to Claim 1, 8 and 15, the Applicant argues that, Tuner does not teaches the amended limitation”.
In response, the Examiner respectfully identify that, part of the amended limitation did not consider, a new ground of rejection has been made where Milleri Alternately, Usman  thechs the amended limitation as Milleri teaches the adaptive filter bank comprises a plurality of adaptive filters (204: fig.2) corresponding to a plurality of transfer functions(col. 22, l.19-27), and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter(claim 6);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.
Alternately, Usman teaches the adaptive filter bank comprises a plurality of adaptive filters corresponding to a plurality of transfer functions, and wherein at least a first adaptive filter of the plurality of adaptive filters comprises an Infinite Impulse Response (IIR) filter ([0015], fig. 1). As such the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Kimbell et al. (US 20190219457) disclose vrious methods using different metrics can be used for determining optimal values and/or ranges of values for filter coefficients a(i), b(i), c(i), and d(i). For example, when a(i)=c(i)=0, which defines an FIR (finite impulse response) filter, least-squares solutions can be used to determine the values and/or ranges of values for filter coefficients b(i) and d(i). Alternatively, in some embodiments, non-linear optimization methods can be used for optimizing the more general IIR (infinite impulse response) filter coefficient values. Accordingly, any of the probes or methods described herein may use one or more filters.
b)  CHEN et al. (20150300888 ) disclose a temperature prediction system and method thereof use sensors to sense the temperature at a plurality of times, thereby calculating an actual temperature difference between the current time and the previous time. According to the result of actual temperature difference, an adaptive filter is used to predict a predicted temperature difference at a future time and to add the temperature of the current time and the predicted temperature difference to render a predicted temperature. By calculating the difference between the temperature at the next time and the predicted temperature at the next time, the filter parameter of the adaptive filter is adjusted. This mechanism helps improving the accuracy in temperature predictions.
c) Howe (US 20110224940)  disclose A system and method is provided for predicting a physical quality such as temperature, the measurement of which tends to be hindered by a time-related impediment. A single sensor is configured to detect, in real time, the physical quality Qdetect, and one or more infinite impulse response filters are configured with time constants correlated to the time-related impediment. The infinite impulse filter(a) are configured to filter Qdetect to output a filtered quality measurement (Qfiltered). A processor is configured to calculate, in real time, the estimated or predicted quality Qestimate using Qdetect and Qfiltered.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864